| THIBODEAUX, J.,
concurring.
I concur in the result reached by the majority and wish to articulate my view that, contrary to the majority opinion, evidence of sanctions that other school employees received would indeed be relevant in a disparate treatment case. The sanctions for a similar or same offenses need not be equal. However, in a case of disparate treatment, it would’ be germane to consider the character of the sanctions that are meted out to employees for similar offenses. That is a factor to be considered in determining arbitrariness. For example, if two employees with similar infractions are given different sanctions without any rational explanation, then that may be arbitrary because the sanction would depend on the whim of the governing authority and would be completely lacking in objectivity.
For the foregoing reasons, I respectfully concur.